--------------------------------------------------------------------------------

EXHIBIT 10.4

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of this ___ day of _________________, 20__.

BETWEEN:

> > > > ENERGY FUELS INC., a corporation governed by the laws of the Province of
> > > > Ontario (the “Corporation”)

- and -

> > > > ___________________, an individual principally resident in the City of
> > > > ___________, in the State of ____________, _____________ (the
> > > > “Indemnified Party”)

RECITALS:

A.

The Corporation has requested the Indemnified Party to serve as a director
and/or officer of the Corporation or the Indemnified Party is a former director
or officer of the Corporation or acts or has acted at the Corporation’s request
as a director, officer or similar capacity of another entity, and he/she has
consented to so act provided this Agreement is entered into;

    B.

The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Indemnified Party may be indemnified in respect of certain
liabilities or expenses which the Indemnified Party may incur as a result of
acting as a director or officer of the Corporation;

    C.

The by-laws of the Corporation contemplate that the Indemnified Party may be
indemnified in certain circumstances.

THEREFORE, the Parties agree as follows:

ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION


1.1        Definitions

Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:

  (a)

“Act” means the Business Corporations Act (Ontario), as the same exists on the
date hereof or may hereafter be amended;

        (b)

“Agreement” means this agreement, including all schedules, and all amendments or
restatements as permitted under this Agreement, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;

        (c)

“Business Day” means a day, other than a day that is a Saturday, a Sunday or a
civil or statutory holiday in Toronto, Ontario;


--------------------------------------------------------------------------------


  (d)

“Claims” means any claim, demand, suit, action, cause of action, proceeding,
inquiry, hearing, discovery or investigation of whatever nature, whether
anticipated, threatened, pending, commenced, continuing or completed of whatever
kind including any civil, criminal, administrative, investigative or other claim
of any nature whatsoever in which the Indemnified Party is involved because of
the Indemnified Party’s association with the Corporation or any affiliate or
subsidiary thereof;

        (e)

“Losses” means any and all amounts related to all costs, charges, expenses,
losses, damages (including incidental and consequential damages), fees
(including any reasonable legal, professional or advisory fees, charges or
disbursements and including, without limitation, reasonable costs of services of
any experts), claims, awards, statutory obligations, amounts paid to settle or
dispose of any Claim or satisfy any judgment, fines, penalties or liabilities,
without limitation, and whether incurred alone or jointly with others, including
any amounts which the Indemnified Party may reasonably suffer, sustain, incur or
be required to pay in respect of the investigation, defence, settlement or
appeal of or preparation for any Claim or with any action to establish a right
to indemnification under this Agreement, and for greater certainty, includes all
Taxes, interest, penalties and related outlays of the Indemnified Party arising
from any indemnification of the Indemnified Party by the Corporation pursuant to
this Agreement;

        (f)

“Parties” means the Corporation and the Indemnified Party collectively and
“Party” means any one of them;

        (g)

“Policy” means the directors’ and officers’ errors and omissions insurance
policy of the Corporation; and

        (h)

“Taxes” includes any assessment, reassessment, claim or other amount for taxes,
charges, duties, levies, imposts or similar amounts, including any interest and
penalties in respect thereof.

1.2        Certain Rules of Interpretation

In this Agreement:

  (a)

Governing Law – This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable in the Province of Ontario. The Parties hereby
irrevocably submit and attorn to the jurisdiction of the courts of the Province
of Ontario with respect to all matters arising out of or relating to this
Agreement and all matters, agreements or documents contemplated by this
Agreement. The Parties hereby waive any objections they may have to the venue
being in such courts including, without limitation, any claim that any such
venue is in an inconvenient forum.

        (b)

Headings – Headings of Articles and Sections are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

        (c)

Number – Unless the context otherwise requires, words importing the singular
include the plural and vice versa.

        (d)

Severability – If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.


--------------------------------------------------------------------------------


  (e)

Entire Agreement – This Agreement constitutes the entire agreement between the
Parties and sets out all the covenants, promises, warranties, representations,
conditions, understandings and agreements between the Parties pertaining to the
subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, oral or written. There are no
covenants, promises, warranties, representations, conditions, understandings or
other agreements, oral or written, between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement.

ARTICLE 2
OBLIGATIONS


2.1

Obligations of the Corporation

        (a)

General Indemnity – Except in respect of an action by or on behalf of the
Corporation to procure a judgment in its favour against the Indemnified Party,
or except as otherwise provided herein, the Corporation agrees, to the fullest
extent permitted by law, including but not limited to the indemnity under the
Act and the by-laws of the Corporation, to indemnify and hold the Indemnified
Party and his/her respective heirs, executors, administrators and other legal
representatives of the Indemnified Party (each of which is included in any
reference hereinafter made to the Indemnified Party) harmless from and against,
and will pay to the Indemnified Party, any and all Losses which the Indemnified
Party may suffer, sustain, incur or be required to pay in respect of any Claim.

        (b)

Conditions. The indemnity provided for in Section 2.1(a) will only be available
if the Indemnified Party:

        (i)

acted honestly and in good faith with a view to the best interests of the
Corporation or as the case may be, to the best interest of the other entity for
which the Indemnified Party acted as a director or officer or in similar
capacity at the Corporation’s request;

        (ii)

acted with a reasonable belief that his/her conduct was lawful; and

        (iii)

has not been found by a court to have committed any fault or omitted to do
anything that the Indemnified Party should have done in accordance with law,


 

in each case with respect to the Claim relating to such indemnity.

        (c)

Taxes – For greater certainty, a Claim subject to indemnification pursuant to
Article 2 of this Agreement shall include any Taxes which the Indemnified Party
may be subject to or suffer or incur as a result of, in respect of, arising out
of or referable to any indemnification of the Indemnified Party by the
Corporation pursuant to this Agreement, provided however that any amount
required to be paid with respect to such Taxes shall be payable by the
Corporation only upon the Indemnified Party remitting or being required to remit
any amount payable on account of such Taxes.

        (d)

Indemnity as of Right – Notwithstanding anything in this Agreement, provided the
Indemnified Party fulfills the conditions in Section 2.1(b), the Corporation
shall be required to indemnify the Indemnified Party in respect of all Losses
incurred by the Indemnified Party in respect of any Claim, if after the final
disposition of such Claim, the Indemnified Party has not been reimbursed for
those Losses.

        (e)

Derivative Claims – The Corporation shall indemnify the Indemnified Party, or
advance moneys under Section 2.1(h) to the Indemnified Party, in respect of a
Claim by or on behalf of the Corporation or other entity to obtain a judgment in
the Corporation’s favour to which the Indemnified Party is made a party because
of the Indemnified Party’s association with the Corporation or other entity or
where the Indemnified Party is requested to participate for purposes of an
investigation or as an expert witness. The Corporation will advance or
reimburse, as applicable, all reasonable Losses incurred by the Indemnified
Party in connection with such participation as provided in this Section 2.1(e).
The Corporation may pay to the Indemnified Party, if applicable, a reasonable
per diem amount for time spent in the investigation or as an expert witness for
the Corporation or related entity as provided in Section 2.1(j).


--------------------------------------------------------------------------------


  (f)

Incidental Expenses – The Corporation shall pay or reimburse the Indemnified
Party for the Indemnified Party’s reasonable and necessary travel, lodging or
accommodation costs, charges or expenses paid or incurred by or on behalf of the
Indemnified Party in connection with a Claim.

        (g)

Specific Indemnity for Statutory Obligations – Without limiting the generality
of the preceding Sections 2.1(a) through (f) of this Agreement, the Corporation
agrees, to the fullest extent permitted by law, to indemnify and save the
Indemnified Party harmless from and against any and all Losses arising by
operation of statute and incurred by or imposed upon the Indemnified Party in
relation to the affairs of the Corporation in the Indemnified Party’s capacity
as a director or officer thereof, including but not limited to all statutory
obligations to creditors, employees, suppliers, contractors, subcontractors, and
any government or any agency or division of any government, whether federal,
provincial, state, regional or municipal, or which in any way involve the
business or affairs of the Corporation or the other entity for which the
Indemnified Party acted as a director and/or officer or in similar capacity at
the Corporation’s request, provided that the indemnity provided for in this
Section 2.1(g) will only be available if the Indemnified Party fulfils the
conditions in Section 2.1(b) above.

        (h)

Partial Indemnification – If the Indemnified Party is determined by a court of
competent jurisdiction to be entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Losses incurred
in respect of any Claim but not for the total amount thereof, the Corporation
shall nevertheless indemnify the Indemnified Party for the portion thereof to
which the Indemnified Party is determined by a court of competent jurisdiction
to be so entitled.

        (i)

Advance of Expenses – The Corporation shall, at the request of the Indemnified
Party, promptly (a) reimburse the Indemnified Party for all Losses incurred by
the Indemnified Party in relation to a Claim claimed by the Indemnified Party to
be subject to indemnification hereunder, and (b) pay reasonable and customary
advance payments and costs and expenses to service providers of the Indemnified
Party prior to any settlement or resolution to enable the Indemnified Party to
properly investigate, defend or appeal such Claim where the cost of the services
being so provided is claimed by the Indemnified Party to be subject to
indemnification hereunder. In the event it is ultimately determined by a court
of competent jurisdiction that the Indemnified Party did not fulfil the
conditions set out in Section 2.1(b) above, or that the Indemnified Party was
not entitled to be fully so indemnified, such advance, or the appropriate
portion thereof shall, upon written notice of such determination being given by
the Corporation to the Indemnified Party detailing the basis for such
determination, be repayable on demand and shall bear interest from the date of
such notice at the prime rate prescribed from time to time by the Royal Bank of
Canada. If and to the extent the Indemnified Party makes any such repayment to
the Corporation, the obligation of the Corporation to indemnify the Indemnified
Party will continue in accordance with the terms of this Agreement.


--------------------------------------------------------------------------------


  (j)

Per Diem Charge – In addition to any other amount payable to the Indemnified
Party under this Agreement, the Indemnified Party shall be entitled to receive
from the Corporation a per diem payment (the “Per Diem Charge”) for time spent
with respect to any Claim for which the Indemnified Party is otherwise entitled
to indemnification pursuant to any one of the foregoing provisions of this
Section 2.1. For directors, the per diem shall be an amount equal to $350 per
hour. For directors who are also officers of the Corporation, the Per Diem
Charge shall be zero if the Indemnified Party is still employed on a full time
basis by the Corporation at the time the Per Diem Charge is payable or has been
terminated for cause by the Corporation, and the Per Diem Charge shall be in an
amount equal to $350 per hour if the Indemnified Party is not employed on a full
time basis by the Corporation at the time the Per Diem Charge is payable other
than as a result of termination for cause.

        (k)

Notice of Proceedings - The Indemnified Party shall give notice in writing to
the Corporation as soon as practicable upon being served with any statement of
claim, writ, notice of motion, indictment, subpoena, investigation order or
other document commencing, threatening or continuing any Claim which may result
in a claim for indemnification under this Agreement, and the Corporation agrees
to give the Indemnified Party notice in writing as soon as practicable upon it
being served with any statement of claim, writ, notice of motion, indictment,
subpoena, investigation order or other document commencing or continuing any
Claim. Such notice shall include a description of the Claim or threatened Claim,
a summary of the facts giving rise to the Claim or threatened Claim and, if
possible, an estimate of any potential liability arising under the Claim or
threatened Claim. Failure by either party to so notify the other of any Claim
shall not relieve the Corporation from liability under this Agreement except to
the extent that the failure materially prejudices the Indemnified Party or the
Corporation, as the case may be.

2.2        Subrogation

Promptly after receiving written notice from the Indemnified Party of any Claim
or threatened Claim (other than a Claim by or on behalf of the Corporation to
procure a judgment in its favour against the Indemnified Party), the Corporation
may, and upon the written request of the Indemnified Party shall, by notice in
writing to the Indemnified Party, in a timely manner assume conduct of the
defence thereof and retain counsel on behalf of the Indemnified Party who is
satisfactory to the Indemnified Party acting reasonably, to represent the
Indemnified Party in respect of the Claim. On delivery of such notice by the
Corporation, other than pursuant to Section 2.3, the Corporation shall not be
liable to the Indemnified Party under this Agreement for any fees and
disbursements of counsel the Indemnified Party may subsequently incur with
respect to the same matter. In the event the Corporation assumes conduct of the
defence on behalf of the Indemnified Party, the Indemnified Party hereby
consents to the conduct thereof and of any action taken by the Corporation, in
good faith, in connection therewith, and the Indemnified Party shall fully
cooperate in such defence including, without limitation, the provision of
documents, attending examinations for discovery, making affidavits, meeting with
counsel, testifying and divulging to the Corporation all information reasonably
required to defend or prosecute the Claim.

2.3        Separate Counsel

In connection with any Claim or other matter for which the Indemnified Party may
be entitled to indemnity under this Agreement, the Indemnified Party shall have
the right to employ separate counsel and consultants of the Indemnified Party's
choosing and to participate in and approve any settlement by the Corporation of
any Claim involving or affecting in any manner whatsoever the Indemnified Party,
and accordingly, all fees, expenses and disbursements of such counsel and
consultants shall be at the Corporation’s expense and shall be paid within
fifteen days of invoices being submitted to the Corporation. Unless a court of
competent jurisdiction otherwise has held or decided that the Indemnified Party
is not entitled to be fully or partially indemnified under this Agreement, the
determination of any Claim by judgment, order, settlement or conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create any
presumption for the purposes of this Agreement that the Indemnified Party is not
entitled to indemnity under this Agreement.

--------------------------------------------------------------------------------

2.4        Settlement of a Claim

For greater certainty, no admission of liability and no settlement of any Claim
in a manner adverse to the Indemnified Party shall be made without the consent
of the Indemnified Party, acting reasonably. No admission of liability shall be
made by the Indemnified Party without the consent of the Corporation and the
Corporation shall not be liable for any settlement of any Claim made without its
consent, acting reasonably.

2.5        Other Rights and Remedies Unaffected

The indemnification and payment provided in this Agreement shall not derogate
from or exclude any other rights to which the Indemnified Party may be entitled
under any provision of the Act or otherwise at law, the articles or by-laws of
the Corporation, any applicable policy of insurance, guarantee or third-party
indemnity, any vote of shareholders of the Corporation, or otherwise, both as to
matters arising out of the Indemnified Party’s capacity as a director or officer
of the Corporation or as to matters arising out of any other capacity in which
the Indemnified Party may act for or on behalf of the Corporation.

2.6        Exceptions

Any other provision herein to the contrary notwithstanding, the Corporation
shall not be obligated pursuant to the terms of this Agreement:

  (a)

Claims Initiated by the Indemnified Party -- To indemnify or advance expenses to
the Indemnified Party with respect to any proceeding or Claim initiated or
brought voluntarily by the Indemnified Party and not by way of defence, except
with respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or otherwise but such
indemnification or advancement of expenses may be provided by the Corporation in
specific cases if the Corporation’s board of directors has approved the
initiation or bringing of such suit;

        (b)

Frivolous Proceedings -- To indemnify the Indemnified Party for any expenses
incurred by the Indemnified Party with respect to any proceeding instituted by
the Indemnified Party to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnified Party in such proceedings were frivolous;

        (c)

Insured Claims -- To make any payment in connection with any Claim made against
the Indemnified Party to the extent the Indemnified Party has otherwise received
payment (under any insurance policy, the articles or by-laws of the Corporation,
contract or otherwise) of the amounts otherwise indemnifiable hereunder. If the
Corporation makes any indemnification payment to the Indemnified Party in
connection with any particular expense indemnified hereunder and the Indemnified
Party has already received or thereafter receives, and is entitled to retain,
duplicate payments in reimbursement of the same particular expense, then the
Indemnified Party shall reimburse the Corporation in an amount equal to the
lesser of (i) the amount of such duplicate payment and (ii) the full amount of
such indemnification payment made by the Corporation;

        (d)

Claims Under Section 16(b) -- To indemnify the Indemnified Party for expenses
and the payment of profits arising from the purchase and sale by the Indemnified
Party of securities in violation of, to the extent applicable, Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute;


--------------------------------------------------------------------------------


  (e)

Unlawful Claims -- To indemnify the Indemnified Party in any manner which a
court of competent jurisdiction has finally determined to be unlawful; or

        (f)

Breach of Employment Agreement -- To indemnify the Indemnified Party for any
breach by the Indemnified Party of any employment agreement between the
Indemnified Party and the Corporation or any of its subsidiaries.

ARTICLE 3
INSURANCE


3.1        The Policy

The Corporation will purchase and maintain, or cause to be purchased and
maintained, while the Indemnified Party remains a director or officer of the
Corporation or of another entity at the Corporation’s request, and in accordance
with Section 3.5, for a period of three years after the Indemnified Party ceases
to be a director or officer of the Corporation (as long as commercially
reasonable), a Policy for the benefit of the Indemnified Party containing such
customary terms and conditions and in such amounts as are available to the
Corporation on reasonable commercial terms, having regard to the nature and size
of the business and operations of the Corporation and its subsidiaries from time
to time.

3.2        Variation of Policy

So long as the Indemnified Party is a director or officer of the Corporation or
of another entity at the Corporation’s request, and, in accordance with Section
3.5, for a period of three years thereafter (as long as commercially
reasonable), the Corporation shall not seek to amend or discontinue the Policy
or allow the Policy to lapse.

3.3        Run-Off Coverage

In the event the Policy is discontinued for any reason, the Corporation shall
purchase, maintain and administer, or cause to be purchased, maintained and
administered for a period of 6 years after such discontinuance, insurance for
the benefit of the Indemnified Party (the “Run-Off Coverage”), on such terms as
the Corporation then maintains in existence for its directors and officers, to
the extent permitted by law and provided such Run-Off Coverage is available on
commercially acceptable terms and premiums (as determined by the Corporation’s
board of directors acting reasonably). The Run-Off Coverage shall provide
coverage only in respect of events occurring prior to the discontinuance of the
Policy.

3.4        Exclusion of Indemnity

Notwithstanding any other provision in this Agreement to the contrary, the
Corporation shall not be obligated to indemnify the Indemnified Party under this
Agreement for any Losses which have been paid to, by or on behalf of, the
Indemnified Party under the Policy or any other applicable policy of insurance
maintained by the Corporation.

3.5        Post Office Directors and Officers Insurance

Following the Indemnified Party ceasing to be a director or officer of the
Corporation or of another entity at the Corporation’s request, for any reason
whatsoever, the Corporation shall continue to purchase and maintain directors’
and officers’ liability insurance, for the benefit of the Indemnified Party for
a minimum of three years and the Indemnified Party’s heirs, executors,
administrators and other legal representatives, such that the Indemnified
Party’s insurance coverage is, during that time, the same as any insurance
coverage the Corporation purchases and maintains for the benefit of its then
current directors and officers, from time to time. Notwithstanding the
foregoing, if (i) liability insurance coverage for former directors and officers
is no longer available or (ii) it is no longer industry practice among
responsible companies to procure liability insurance for former directors and
officers and the cost to the Corporation to do so would be commercially
unreasonable (as determined by the board of directors acting reasonably), the
Corporation shall be relieved of its obligation to procure liability insurance
coverage for former directors and officers; provided that the Corporation
procures such level of insurance coverage, if any, as is available for former
directors and officers at a commercially reasonable rate and adopts comparable
measures to protect its former directors and officers in the circumstances as
are adopted by other responsible companies. The onus is on the Corporation to
establish that the circumstances described in the previous sentence exist.

--------------------------------------------------------------------------------

3.6        Deductible under Directors and Officers Insurance

If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Indemnified Party is subject to a deductible under any existing
or future Policy purchased and maintained by the Corporation for the benefit of
the Indemnified Party and the Indemnified Party’s heirs, executors,
administrators and other legal representatives, the Corporation shall pay the
deductible for and on behalf of the Indemnified Party.

ARTICLE 4
MISCELLANEOUS


4.1        Continuance

The Corporation shall give to the Indemnified Party thirty (30) days notice of
any application by the Corporation for a certificate of continuance in any
jurisdiction, indicating the jurisdiction in which it is proposed that the
Corporation will be continued and the proposed date of continuance. Upon receipt
of such notice, the Indemnified Party may require the Corporation to agree to
such amendments to this Agreement as the Indemnified Party, acting reasonably,
considers necessary or desirable in order to provide the Indemnified Party with
a comprehensive indemnity under the laws of the proposed jurisdiction of
continuance.

4.2        Corporation and Indemnified Party to Cooperate

The Corporation and the Indemnified Party shall, from time to time, provide such
information and cooperate with the other, as the other may reasonably request,
in respect of all matters under this Agreement.

4.3        Effective Time

This Agreement shall be deemed to have effect as and from the first date that
the Indemnified Party became a director or officer of the Corporation or a
director, officer or similar capacity of another entity at the request of the
Corporation.

4.4        Insolvency

The liability of the Corporation under this Agreement shall not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Indemnified Party in any bankruptcy, insolvency, receivership or
other similar proceeding of creditors.

4.5        Multiple Proceedings

No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto shall be a bar or defence to any further action or
proceeding which may be brought under this Agreement.

--------------------------------------------------------------------------------


4.6

Termination

      (a)

Nothing in this Agreement will prevent the Indemnified Party from resigning as a
director or officer of the Corporation or a director, officer or similar
capacity of another entity at the request of the Corporation at any time.

      (b)

The obligations of the Corporation will not terminate or be released upon the
Indemnified Party resigning or ceasing to act as a director or officer of the
Corporation or a director, officer or similar capacity of another entity at the
request of the Corporation.

ARTICLE 5
GENERAL


5.1        Term

This Agreement shall survive until three years after the Indemnified Party has
ceased to act as a director or officer of the Corporation.

5.2        Deeming Provision

The Indemnified Party shall be deemed to have acted or be acting at the specific
request of the Corporation upon the Indemnified Party’s being appointed or
elected as a director or officer of the Corporation or a director, officer or
similar capacity of another entity at the request of the Corporation.

5.3        Assignment

Neither Party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of the other Party. This Agreement
shall enure to the benefit of and be binding upon the Parties and the heirs,
executors and administrators and other legal representatives of the Indemnified
Party and the successors and permitted assigns (including any successor by
reason of amalgamation) of the Corporation.

5.4        Amendments and Waivers

No supplement, modification, amendment or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
shall be binding unless executed in writing by the Party to be bound thereby.
For greater certainty, the rights of the Indemnified Party under this Agreement
shall not be prejudiced or impaired by permitting or consenting to any
assignment in bankruptcy, receivership, insolvency or any other creditor’s
proceedings of or against the Corporation or by the winding-up or dissolution of
the Corporation.

5.5        Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:

  (a)

in the case of a Notice to the Indemnified Party at:

[Address]
Phone: ____________
E-mail:____________

in the case of a Notice to the Corporation at:

--------------------------------------------------------------------------------

Energy Fuels Inc.
225 Union Blvd. Suite # 600
Denver, Colorado 80228

Attention:____________________
E-mail:____________


Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
Business Day then the Notice shall be deemed to have been given and received on
the next Business Day.

Any Party may, from time to time, change its address for Notice set out in this
Section 5.5 by giving Notice to the other Party in accordance with the
provisions of this Section.

5.6        Further Assurances

The Corporation and the Indemnified Party shall, with reasonable diligence, do
all such further acts, deeds or things and execute and deliver all such further
documents as may be necessary or advisable for the purpose of assuring and
conferring on the Indemnified Party the rights hereby created or intended, and
of giving effect to and carrying out the intention or facilitating the
performance of the terms of this Agreement or to evidence any loan or advance
made pursuant to Section 2.1(i) hereof.

5.7        Independent Legal Advice

The Indemnified Party acknowledges that the Indemnified Party has been advised
to obtain independent legal advice with respect to entering into this Agreement,
that it has obtained such independent legal advice or has expressly determined
not to seek such advice, and that the Indemnified Party is entering into this
Agreement with full knowledge of the contents hereof, of the Indemnified Party’s
own free will and with full capacity and authority to do so.

5.8        Execution and Delivery

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile or other form of electronic communication
and all such counterparts and facsimiles together shall constitute one and the
same agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have duly executed this Agreement.

ENERGY FUELS INC.

  By:       Name:     Title:

 

      Witness to signature of Indemnified Party   [Name of Officer/Director]


--------------------------------------------------------------------------------